 1   December 30, 2019LYNDA JACOBS [314473]
     COLE W. YEARGIN [275400]
 2   American Debt Law
     2522 Chambers Road, Suite 100
 3   Tustin, CA 92780
     714-443-0713
 4   Fax: 714-443-0201
     Attorneys for the Plaintiff
 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                   CENTRAL DISTRICT OF CALIFORNIA

 9

10

11

12
     SAFWAN ABOUKHADIJEH,
13                                                         Case No.: 8:19-cv-00643-JVS-JDE
                        Plaintiff,
14                                                   JUDGMENT IN FAVOR OF
            vs.                                      PLAINTIFF SAFWAN ABOUKHADIJEH
15                                                   FOR VIOLATIONS OF THE FAIR DEBT
     BORROWERS FIRST, INC.,                          COLLECTIONS ACT (15 U.S.C. Section 1692,
16                                                   et. seq.) AND ROSENTHAL FAIR DEBT
                        Defendant(s)                 COLLECTION PRACTICES ACT (Civil Code
17                                                   Section 1788, et. seq.)
18

19

20

21

22
            Plaintiff, SAFWAN ABOUKHADIJEH (“Plaintiff”) brought the present action against
23
     Defendant BORROWERS FIRST, INC. (“Defendant”) alleging violations of the Fair Debt
24
     Collection Practices Act (15 U.S.C. Section 1692, et. seq.) and the Rosenthal Fair Debt
25
     Collections Act (Civil Code Section 1788, et. seq.). Plaintiff properly served Defendant but
26
     Defendant failed to file a response to this action.
27
            Clerk’s Entry of Default Judgment was entered against Defendant on November 8, 2019.
28


                                           JUDGMENT
 1
     Plaintiff’s Motion for Entry of Default Judgment came on before this Court as of December 16,
 2
     2019. After considering the moving papers and all supporting evidence provided to the Court, IT
 3
     IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
 4

 5
     1. Judgment is entered for Plaintiff and against Defendant, with prejudice, on each of the
 6
     following grounds:
 7
                   a. That Defendant did violate the Fair Debt Collection Practices Act (15 U.S.C.
 8
     Section 1692, et. seq.).
 9
                   b. That Defendant did violate the Rosenthal Fair Debt Collections Act (Civil Code
10
     Section 1788, et. seq.).
11
                   c. For an award of general damages and special damages in an amount of $2,000
12
     pursuant to 15 U.S.C. §1692(k);
13
                   d. For an award of actual damages including damages and special damages in an
14
     amount of $2,000.00 pursuant to 15 U.S.C. §1692(k);
15
                   e. That the underlying debt owed by Plaintiff to Defendant is forgiven.
16
     3. Pursuant to Federal Rule of Civil Procedure 54(d)(1) and Local Rules 54-2 and 54-3, Plaintiff
17
     is entitled to recover Plaintiff’s costs incurred in this action.
18
     4. Any request by Plaintiff for an award of attorney’s fees and related nontaxable expenses under
19
     Federal Rule of Civil Procedure 54(d)(2) shall be made pursuant to Local Rule 54-10.
20

21

22

23
     Date: 12/30/19                                                 ___________________________
24
                                                                    Hon. James V. Selna
25
                                                                    United States District Judge
26

27

28
                                             JUDGMENT
